DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 09 July 2019, claims 1-12 are presently pending in the application, of which, claim 1 is presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings, filed 09 July 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
creating a profile of a user; 
capturing an image and placing it in a data packet; 
placing a geo-marker at the site of the image acquisition and memorialized in the data packet; 
associating with the image in the data packet information about the profile of the user who captured the image and permissioning allowed by the user through the profile or specifically for the image; 
creating a server request; 
sending the server request to a server with the data packet; 
processing on the server the data packet; 
storing the processed data packet; and 
searching the database of stored processed data packets by user, location of image capture, time of capture, image content or other characteristics all available on a permission-based system.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind, included but not limited to observation, evaluation, judgement, opinion, etc. (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which data is received. This represents an evaluation of the concepts and falls under certain methods of mental processes. Accordingly, under step 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory

Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-12 also do not integrate the abstract idea into a practical application. Notably, claims 2-12 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-12 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-12 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-12 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Horowitz, Steven, et al (U.S. 2015/0178758 and known hereinafter as Horowitz).

As per claim 1, Horowitz teaches a system for creating a data packet having an image, a geo-marker, a date stamp and permissioning and searching a database of similar data packets comprising: 
creating a profile of a user (e.g. Horowitz, see paragraph [0162-0163], which discloses a data store that stores user account data, where user account data may be created to establish a relationship with the coupon distributor.); 
capturing an image and placing it in a data packet (e.g. Horowitz, see paragraphs [0162-0164], which discloses the data store allows for each user account to specify one or more account identifier, in which the account identifier may be used to identify one or more coupon offers, in which the coupon offers may be associated with an image and thereby associated with the user account.); 
placing a geo-marker at the site of the image acquisition and memorialized in the data packet (e.g. Horowitz, see paragraphs [0162-0164], which discloses coupon offer may include ; 
associating with the image in the data packet information about the profile of the user who captured the image and permissioning allowed by the user through the profile or specifically for the image (e.g. Horowitz, see paragraphs [0162-0164], which discloses coupon offer may include additional identifying information, such as hardware identifier, client identifier, geographic information, permission data, etc.); 
creating a server request (e.g. Horowitz, see paragraphs [0050, 0051], which discloses a first server detecting an event.); 
sending the server request to a server with the data packet (e.g. Horowitz, see paragraphs [0050, 0051], which discloses the server identifies a specific offer (e.g. request) associated with the first identifier and processes the request by performing at least a storing of the digital coupon, sending a message to the user with instructions for generating a print coupon.); 
processing on the server the data packet (e.g. Horowitz, see paragraphs [0050, 0051], which discloses the server identifies a specific offer (e.g. request) associated with the first identifier and processes the request by performing at least a storing of the digital coupon, sending a message to the user with instructions for generating a print coupon. The Examiner notes that the server is processing the data in order to send or store the information.); 
storing the processed data packet (e.g. Horowitz, see paragraphs [0050, 0051], which discloses the server identifies a specific offer (e.g. request) associated with the first identifier and processes the request by performing at least a storing of the digital coupon, sending a message to the user with instructions for generating a print coupon.); and 
searching the database of stored processed data packets by user, location of image capture, time of capture, image content or other characteristics all available on a permission-based system (e.g. Horowitz, see paragraphs [0160-0162], which discloses a coupon . 

As per claim 2, Horowitz teaches the system as recited in claim 1, wherein searching may occur by a smartphone for geo-markers in the vicinity of the smartphone (e.g. Horowitz, see paragraphs [0162-0164], which discloses coupon offer may include additional identifying information, such as hardware identifier, client identifier, geographic information, permission data, etc.). 

As per claim 3, Horowitz teaches the system as recited in claim 2, wherein the profile of the user contains the user's name, the area in which a majority of geo-markers set by the user are located, permissioning restrictions or the user's age (e.g. Horowitz, see paragraphs [0162-0164], which discloses coupon offer may include additional identifying information, such as hardware identifier, client identifier, geographic information, permission data, etc.). 

As per claim 4, Horowitz teaches the system as recited in claim 1, wherein the image is a photograph (e.g. Horowitz, see paragraph [0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, etc.). 

As per claim 5, Horowitz teaches the system as recited in claim 1, wherein the image is a video (e.g. Horowitz, see paragraphs [0043, 0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, or video, etc.). 

As per claim 6, Horowitz teaches the system as recited in claim 1, wherein the image is an augmented reality video (e.g. Horowitz, see paragraphs [0043, 0058], which discloses data . 

As per claim 7, Horowitz teaches the system as recited in claim 1, wherein the image is 3 dimensional (e.g. Horowitz, see paragraphs [0043, 0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, or video, etc.). 

As per claim 8, Horowitz teaches the system as recited in claim 1, wherein the image is a hyperlink (e.g. Horowitz, see paragraph [0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, etc.). 

As per claim 9, Horowitz teaches the system as recited in claim 1, wherein the image is a text (e.g. Horowitz, see paragraph [0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, etc.). 

As per claim 10, Horowitz teaches the system as recited in claim 1, wherein the image is a QR code (e.g. Horowitz, see paragraph [0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, etc.). 

Horowitz teaches the system as recited in claim 1, wherein the image is a bar code (e.g. Horowitz, see paragraph [0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, etc.). 

As per claim 12, Horowitz teaches the system as recited in claim 1, wherein the image is a digital encoded tag (e.g. Horowitz, see paragraph [0058], which discloses data sensed by one or more sensors at the device where data is encoded in QR two-dimensional bar code, transmitted by an NFC tag, or an identifier (e.g. text), URL or coded instruction, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 29, 2021